122 S.E.2d 605 (1961)
255 N.C. 714
W. S. BOYD SALES COMPANY, Inc.
v.
Marvin Wilson SEYMOUR.
No. 452.
Supreme Court of North Carolina.
November 22, 1961.
*606 Bailey & Dixon, Raleigh, for plaintiff appellant.
J. W. Jennette, Elizabeth City, for defendant appellee.
WINBORNE, Chief Justice.
It will be noted that the complaint in the action in the Currituck County case is set out in the record on this appeal. Comparing it with the complaint in the action brought in the Superior Court of Wake County, it is seen that the two actions pertain to the same subject matter, as found by Judge Mintz. The parties named in the action in Wake County and those named in Currituck County are identical, and constitute actions between the same parties for the same cause. Both are in courts of like jurisdiction. Hence, this action in Wake County, having been brought subsequent to the action in Currituck County, abates. G.S. § 1-127. See also McDowell v. Blythe Bros., Co., 236 N.C. 396, 72 S.E.2d 860.
Decisions of this Court uniformly hold that the pendency of a prior action between the same parties for the same cause of action in a State court of competent jurisdiction works an abatement of a subsequent action either in the same court or in another court of the State having jurisdiction. Therefore, the action of the Superior Court of Wake County in dismissing this action is
Affirmed.